DETAILED ACTION

The present application (Application No. 17/247,548), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to filing dated 16 December, 2020.
This Application is a continuation of Application No. 14/869,548, filed 09/29/2015, now U.S. Patent #10,922,712.


Status of Claims

Claims 1-44, have been canceled by preliminary amendment. Claims 45-64, are new. Therefore, claims 45-64, are currently pending and addressed below.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 52-58 are directed to a method (a process), claims 45-51 are directed to an apparatus, and claims59-64 are directed to a product,, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: Independent claim 45 is directed to an apparatus for executing a profiling method consisting of: receiving an identification of a first geographic location associated with a consumer; programmatically identifying a first geographic zone associated with the first geographic location; identifying plurality of predetermined geographic zones; programmatically generating a first importance score associated with the first geographic zone and associated with the consumer, wherein the first importance score is generated based at least in part on previously received identifications of geographic locations associated with the consumer; and storing the first geographic zone and the first importance score associated with the consumer.
Claims 52 and 59 recite substantially similar subject matter and the same subsequent analysis should be applied thereto.
These claimed steps are steps of generating geographic-based rules (associated with geographic location and geographic zones), collecting location data of users, analyzing the information based on rules (making determinations by applying the rules), storing the result, and notifying the result of the determination. These steps are all abstract, and are merely performed by an apparatus comprising generic computer components. 
These claimed steps are a method of profiling according to what is relevant to a consumer and to a merchant and represent marketing activities or behaviors, and further, the above profiling method also represent steps of following rules or instructions which fall under  the sub-grouping of “managing interactions between people”, which are included within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea.
Step 2A- Prong 2: Additional elements include: “an apparatus configured to programmatically generate a consumer geographic profile, the apparatus comprising at least one processor and at least one memory including computer program code”.
These additional elements are recited at a high level of generality and  represent a general purpose computer(s) which merely apply the exception using a generic computer component as discussed in MPEP 2106.05(f). The mere nominal recitation of generic computer components does not take the claim limitations out of the mental processes grouping. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application. 
The additional elements when the claim elements as currently recited are viewed as a whole, do not integrate the abstract idea into a practical application.
Step 2B: At this point, under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or simply because the claim steps are all abstract, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. 
Many of the limitations in the dependent claims are programmatically executed, but provide no information about any programmatic algorithm or logic 
Additional limitations recited in the dependent claims include:
Different first geographic locations. 
Additional geographic locations (a second geographic location), based on different rules or constraints (i.e., first time period, second time period, proximity rules).
Plurality different definitions of geographic zones, with no information about any programmatic algorithm or logic.
Different additional factors for generating the first importance score.
Counts associated with the first geographic zones.
Additional limitations recited in the dependent claims include steps of generating importance scores more narrowly than in the independent claim, such as  (i.e., “an importance score”, “a cross-zone importance score”). These scores represent a set of rules or rule criteria. These claims further include steps of applying the rules by analyzing different attributes associated with the collected geographic zone data or with other scores. These claim elements are considered to be abstract ideas because they are also similar to “(1) generating a rule, (2) collecting information, (3) analyzing the information based on rules (making determinations by applying the rule(s)), (4) storing the result, and (5) notifying the result of the determination”.
Additional limitations recited in the dependent claims include steps of transmitting a promotion to and rendering it on a consumer device associated with a consumer (first or second consumer). This concept is a method comprising advertising activities This concept falls within the “Certain Methods of Organizing Human Activity” grouping. The advertisement(s) are selected based in part on user attributes and print job attributes. 
Regarding the first part of the analysis (Step 2A), these additional limitations recited in the dependent claims are likewise only descriptive of the identified abstract idea(s) described above in the rejection of the independent claims. Regarding the second part of the analysis (Step 2B), the additional steps or features recited in these dependent claims, and in the independent claims, when taken both individually and/or as an ordered combination do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 45, 48, 51-53, 55, 58-60, 62, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milton et al. (US 2014/0195530) (hereinafter “Milton5530”).

Regarding claims 45, 52, 59, 
Milton5530 discloses:
(receiving, by at least one processor, an identification of a first geographic location associated with a consumer).
Locations may be obtained in real time from mobile devices 16 by the user profiler 12, or in some embodiments, location histories may be obtained. (see at least Milton5530, fig. 1, ¶24-26).
User profiles associated with identifications of geographic locations (location-based user profiles) stored in a database (see at least Milton5530, fig. 1-2, ¶8, 17, 22, 37). User profile data may be accessed and used by advertisement servers 22 to select advertisements for presentation to users or for other purposes described below (see at least Milton5530, fig. 1-2, ¶17-18, 20, 39).

(programmatically identifying, by the at least one processor, a first geographic zone associated with the first geographic location, wherein the first geographic zone is identified from a plurality of predetermined geographic zones).
Geographic area information (see at least Milton5530, fig. 1, ¶18-21, 26-27, 31) and further, the geographic information system 18 organizes information about a geographic area by quantizing (or otherwise dividing) the geographic area into area units, called tiles, that are mapped to subsets of the geographic area, comprising identifiers. (see at least Milton5530, fig. 1, ¶27-29) (a first geographic zone associated with the first geographic location). In this characterization, any particular tile or area unit comprising the user location is a first geographic location associated with a consumer and the remaining tiles are “a remaining geographic zone set”.
The above geographic area divided into tiles teaches “a plurality of predetermined geographic zones comprising the first geographic zone and a remaining set of geographic zones” (a plurality of predetermined geographic zones).
Geographic profile of a user comprising location history, and location attributes (see at least Milton5530, fig. 1, ¶27-29), including association between tile indicators and location attributes (see at least Milton5530, ¶40).

(programmatically generating, by the at least one processor, a first importance score associated with the first geographic zone and associated with the consumer, wherein the first importance score is generated based at least in part on previously received identifications of geographic locations associated with the consumer).
Geographic profile of a user comprising location history, and location attributes (see at least Milton5530, fig. 1, ¶27-29). System and method for assigning scores or predicted importance to geographic zones associated with a consumer, wherein location information and geographic zones/areas (tiles) (identifications of geographic locations associated with the consumer) may be associated with attributes representative of user activities. Each attribute record may include an indicator of the attribute being characterized and an attribute score indicating the degree to which users tend to engage in activities corresponding to the attribute in the corresponding tile at the corresponding duration of time (a first importance score) (see at least Milton5530, fig. 2, ¶30-31, 40, 42-46). Said attribute score is therefore a score representative of an importance of a particular region/location to the user.

(storing, by the at least one processor, on a non-transitory computer-readable medium, the first geographic zone and the first importance score associated with the consumer). Data stores (see at least Milton5530, fig. 1-4).

(apparatus configured to programmatically generate a consumer geographic profile, the apparatus comprising at least one processor and at least one memory including computer program code). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Milton5530, fig. 4, ¶33, 60-68) (processor) (memory) (computer readable media).

Regarding claims 48, 55, 62, Milton5530 discloses: All the limitations of the corresponding parent claims (claim 45; claim 52; and claims 61; respectively) as per the above rejection statements.
As explained in the rejection of the parent claim, Milton5530 further discloses: Location history attribute score associated with one or more zones (an address status of the first geographic zone for the consumer, and the like). 
The system tracks location history, and location history contains location records over a period of time as a function of date and time (timestamps of location records) (see at least Milton5530, fig. 1, ¶26-29). These timestamps of location records represent verification. Since the location history contains location records over a period of time as a function of date and time, then the system knows the frequency of each location record over said given period of time. 

Regarding claims 51, 58, Milton5530 discloses: All the limitations of the corresponding parent claims (claim 45; and claim 52; respectively) as per the above rejection statements.
Milton5530 further discloses: (programmatically generate an association between the selected geographic zone and a second geographic zone associated with the consumer; and programmatically generate a cross-zone importance score for the association, the cross-zone importance score generated based on the first geographic importance score associated with the selected geographic zone for the consumer and based on a second importance score associated with the second geographic zone for the consumer). 
As explained in the rejection of the parent claims, Milton5530 teaches: Location attribute scores (geographic important scores) associated with location history in reference to not just a single zone, but applicable to plurality (one or more) zones corresponding to the history of zones associated with the user, said zones therefore which are of importance to the user, so that Milton5530 teaches: “cross-zone importance score” as claimed. 

Regarding claims 53, 60, Milton5530 discloses: All the limitations of the corresponding parent claims (claim 52; and claim 61; respectively) as per the above rejection statements.
Milton5530 further discloses: Probability or confidence score that the consumer location associated with an area is a match  (see at least Milton5530, ¶24).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 46-47, 54, 61, are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2014/0195530) (hereinafter “Milton5530”), in view of Duleba et al. (US 2015/0038162) (hereinafter “Duleba8162”).

Regarding claims 46, 54, 61, Milton5530 discloses: All the limitations of the corresponding parent claims (claim 45; claim 52; and claims 61; respectively) as per the above rejection statements.
Milton5530 does not appear to explicitly disclose: (wherein the apparatus is further configured to: receive an indication of a second geographic location associated with the consumer, the first geographic location associated with a first time period, the second geographic location associated with a second time period, the first and second time periods within a predetermined range of each other; and upon programmatically determining that the first and second geographic locations are within a predetermined range of each other, discard the second geographic location). 
However Milton5530 discloses: Determination of a threshold amount of time apart (see at least Milton5530, ¶44).
Duleba8162 further discloses: Systems and methods for inferring a current location of a user or device based on an analysis of a user location history are provided, comprising determining whether the most recent location entry for the client device is within a threshold time from the current time, in order to consider it no significantly different than the current time.(a first time period) (a second time period) (discard the second geographic location) (see at least Duleba8162, ¶67-72). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the geographic zones in Milton5530; in view of Duleba8162; to include discard the second geographic location. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Milton5530 in this way since the above scenario describes a duplicate, meaningless record.

Regarding claim 47, Milton5530 in view of Duleba8162 discloses: All the limitations of the corresponding parent claims (claims 45-46) as per the above rejection statements.
Milton5530 further discloses: Probability or confidence score that the consumer location associated with an area is a match  (see at least Milton5530, ¶24).


Claims 49, 56, 63, are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2014/0195530) (hereinafter “Milton5530”).

Regarding claims 49, 56 63, Milton5530 discloses: All the limitations of the corresponding parent claims (claim 45; claim 52; and claim 61; respectively) as per the above rejection statements.
Milton5530 does not explicitly disclose: (the first count indicating a number of times the consumer was present at the first geographic zone).
However Milton5530 discloses: Location history (see at least Milton5530, fig. 1, ¶17-18, 26, 37, 40), such as even if it could be argued that a teaching of location history in Milton5530 does not explicitly anticipate the limitation: (the first count indicating a number of times the consumer was present at the first geographic zone); it would have been obvious to one of ordinary skill in the art at the time of the invention to derive from location history data, a number of times that the consumer was present at the first geographic zone, since data aggregation and determining that a user location is within a particular geographic area represent functionality and features that are already implemented by the system, and generating a count, is a mere step of aggregating by summing up the instances of location within a particular geographic area.


Claims 50, 57 64, are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2014/0195530) (hereinafter “Milton5530”), in view of Chase et al. (US 2009/0292463) (hereinafter “Chase2463”).

Regarding claims 50, 57 64, Milton5530 discloses: All the limitations of the corresponding parent claims (claim 45; claim 52; and claim 61; respectively) as per the above rejection statements.
Milton5530 further discloses: (latitude and longitude values of the first geographic location). Longitude and latitude (see at least Milton5530, ¶24, 26).
Milton5530 does not disclose: (hash value of latitude and longitude values of the first geographic location).
However Chase2463 discloses: Location based services configured to determine a hash value of the longitude and latitude pair of a given target location, and so long as the hash formula produces a value that can be indexed and measured against the hash values created for locations in the location database. (see at least Chase2463, fig. 4, ¶35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the first geographic zone associated with a first geographic location in Milton5530; in view of Chase2463; to include hash value of latitude and longitude values of the first geographic location. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since a hash value of latitude and longitude pairs represents location information in a single dimension format, thereby facilitates location search operations and indexing.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681